Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis James Lay appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lay, No. 8:97-cr-00313-PJM-1 (D. Md. July 30, 2012; Dec. 4, 2012). We dispense with oral argument because the facts and legal *231contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.